Citation Nr: 0637031	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  96-31 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis 
L5, with left sciatic neuropathy, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 1995, the RO denied the 
veteran's claim for an increased rating for his service-
connected low back disability.  In a rating decision dated in 
June 1996, the RO denied his claim for a total rating based 
on individual unemployability due to service-connected 
disability.  When this case was previously before the Board 
in December 2004, it was remanded for additional development 
of the record.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected low back disability is 
manifested by muscle spasm and radiculopathy, and is 
productive of pronounced impairment.

3.  Service connection is in effect for spondylolisthesis 
with left sciatic neuropathy, evaluated as 60 percent 
disabling.

4.  The veteran has work experience as a salesman, and 
completed three years of college.

5.  The veteran's service-connected disability is so severe 
as to prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for 
spondylolisthesis with left sciatic neuropathy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

2.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for an increased rating 
and a total rating based on individual unemployability due to 
service-connected disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Additional letters requesting 
evidence were issued in December 2004 and October 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In light of the decision in this case to grant the claim for 
an increased rating and for a total rating based on 
individual unemployability due to service-connected 
disability, since the veteran will be provided the applicable 
law as to the assignment of the rating, as well as the 
effective date, if he expresses disagreement with the 
assignment by the RO rating action that effectuates this 
decision, no prejudice to the veteran will result from the 
Board's adjudication of this matter.  Id.  In this regard, 
the Board notes that the supplemental statement of the case 
issued in July 2006 included the pertinent information 
regarding the disability rating and effective dates.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased rating--spondylolisthesis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

The veteran's spondylolisthesis of L5 with left sciatic 
neuropathy is presently evaluated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292-5293.  A 40 
percent evaluation is the maximum evaluation assignable for 
limitation of motion of the lumbar spine under both the old 
and revised rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003) and General Formula for Diseases and Injuries of the 
Spine, Note (1) (effective September 26, 2003).  

In order to warrant an increased rating under the rating 
criteria in effect prior to the revisions in September 2002 
and 2003, the evidence needs to show ankylosis or pronounced 
intervertebral disc syndrome. 

Specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, a 50 percent evaluation is warranted if ankylosis 
of the lumbar spine is unfavorable. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome), in effect prior to September 23, 2002, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
40 percent evaluation required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation required incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
December 23, 2002, to September 25, 2003).  Those criteria 
remained in effect with the revision effective September 26, 
2003, except the Diagnostic Codes changed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

For the purpose of evaluations under the revised rating 
schedule criteria, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, disabilities of the lumbar spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, warrants a 50 
percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.  

In the instant case, the evidence supporting the veteran's 
claim includes VA and private examination findings.  In this 
regard, the Board points out that VA outpatient treatment 
records disclose that the findings on an electromyogram in 
July 1994 were consistent with bilateral sural neuropathy.  
It was noted that other abnormalities could be explained by 
the veteran's history of lumbosacral radiculopathy and 
history of laminectomy.  Magnetic resonance imaging of the 
lumbar spine that month revealed Grade I spondylolisthesis of 
L5 on S1 vertebral segment and a small central posterior disc 
herniation.  In addition, when he was seen in December 1994, 
it was reported that the muscles across the lumbar area were 
in spasm. 

During a VA examination of the spine in February 1996, the 
veteran reported radiculopathy.  An examination demonstrated 
muscle spasm and stiffness of the lumbar spine.  There was 
limitation of motion and straight leg raising was to 50 
degrees on the left and to 55 degrees on the right.  A VA 
general medical examination that month revealed some sensory 
loss of the left leg from the ankle to the hip.  

A private chiropractor commented in October 1996 that, based 
on the veteran's subjective complaints and examination 
findings, including positive Patrick's and Lasegue's tests, 
the veteran's back condition had worsened.  

An August 1997 VA examination showed that stiffness of the 
lumbar spine was noticeable by a stiff posture of the back.  
There was decreased lumbar lordosis, and limitation of 
motion.  In addition, straight leg raising was to 60 degrees 
on the right and to 45-50 degrees on the left.  It was noted 
at that time that the veteran wore a lumbosacral corset.  

The Board acknowledges that the veteran was examined by the 
VA on a number of occasions from 2004 to 2006.  The 
examination findings have consistently demonstrated 
limitation of motion, with most recent findings in 2006 
revealing forward flexion limited to 40 degrees by pain.  The 
May 2005 VA neurological examination resulted in a diagnosis 
of chronic low back pain with bilateral lumbosacral 
radiculopathy.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the presence of muscle spasm, noted 
in December 1994 and on the VA examination in February 1996, 
in conjunction with other findings, including positive 
straight leg raising, warrants a 60 percent evaluation under 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  There is no clinical evidence of complete ankylosis 
of the lumbar spine; thus a higher rating pursuant to 
Diagnostic Code 5286 (as in effect prior to September 23, 
2002), or Diagnostic Code 5243 is not warranted.  

Moreover, under the revised criteria, the veteran's 
limitation of motion would only warrant a 20 percent 
evaluation, and the most recent examination revealed no 
evidence of incomplete paralysis.  Thus, separately rating 
orthopedic and neurological symptoms pursuant to the General 
Formula for Diseases and Injuries of the Spine, Note (1) 
(effective September 26, 2003) would not result in a more 
favorable evaluation than the 60 percent rating awarded under 
the old criteria.   

	II.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  We further note that the Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (1995).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

Since the veteran's service-connected low back disability is 
now evaluated as 60 percent disabling, the schedular 
requirements set forth in 38 C.F.R. § 4.16(a) have been met.  

The record discloses that the veteran has work experience as 
a salesman and completed three years of college.  He 
apparently last worked on a full-time basis in September 
1992, and reportedly became too disabled to work in September 
1995.  

The evidence supporting the veteran's claim includes the 
opinion of a VA physician.  In this regard, the Board notes 
that following a May 2005 VA examination, the examiner 
diagnosed chronic low back pain with bilateral lumbosacral 
radiculopathy and concluded that the veteran was no longer 
employable secondary to his age and chronic low back pain.  
The physician was asked to review the claims folder and, 
after doing so, stated in July 2005, that no changes were 
needed to the examination.  He was apparently again requested 
to clarify his opinion, and commented that, disregarding age 
as an issue, the veteran's service-connected painful spinal 
condition was the reason for the veteran leaving work and 
remaining unemployed.  

In the absence of any opinion to the contrary, the Board 
finds that the veteran is unable to work due to his service-
connected low back disability.  The preponderance of the 
evidence supports the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability.  


ORDER

A rating of 60 percent for spondylolisthesis with left 
sciatic neuropathy is granted, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


